Mr. Justice Clark
delivered the opinion of the court October 1st 1883.
The ninth section of the Act of 29th March 1832, Pur. Dig. 413, pl. 41, requires that “ every guardian shall, within thirty days'after any property of his ward shall come into his hands or possession, or into the hands or possession of any person for him, file in the office of the clerk of the Orphans’ Court, a just and true inventory and statement, on oath or affirmation, of all such property or estate.”
The tenth section of the same Act provides that “ every such guardian, whether required by the court to give security or not, shall, at least once in every three years, and at every other time when so required, render an account of the management of the minor’s property under his care, which accounts shall be filed in the office of the clerk of the Orphans' Court, for the information of the court, and the inspection of all concerned. And every such guardian, unless previously discharged or removed, shall, on the arrival of his ward at full age, settle in the Register's office, a full and complete account of his management of the minor’s property under his care, including all the items embraced in each partial settlement; and the decree of the Orphans’ Court upon such final accounts, shall, like other decrees of the court, be conclusive upon all parties unless reversed, modified or altered on appeal.”
*18The inventory thus to be filed is intended to exhibit in detail, as nearly as may be, the value of the minor’s estate, real and personal, which comes into the custody and control of the guardian; it forms the basis of his liability to account, and is the prima facie limit of his responsibility. It furnishes proof and protection to the ward in the event of the guardian’s negligence, or other maladministration of the estate.
The triennial accounts, being of an ex parte character, are not filed in the Register’s offiee, nor are they passed by, nor are the vouchers submitted to the inspection of the register, as in settlements of accounts they usually are. They are filed in the office of the clerk of the Orphans’ Court, without notice by publication or otherwise, along with the inventory ; they are not in any strict sense settlements, to conclude any but the pex-son submitting them, they ax-e rather in the nature of statexnents filed “ for the ixxforxnation of the court and the inspectioxx of all parties concerned.” They ax-e intended to exhibit the situation of the fund, whether invested or not; if invested, where and how, and what interest and incomes are i’eeeived; also what expenditux-es have been made towards the support and maintenance of the wax-d, and the x-epairs and impi’ovements of his estate. And, as the ward and all other parties concexmed are presumed to act upon the faith of these statements of account, it follows, that the guardian is estopped fx-om denying tlxeif correctness, excepting-, pexfxaps, so far as may be necessax-y to correct erroi’s or mistakes.
Thus, then, by means of the inventory and the triennial accounts, the ward and all others interested are advised not only as to the original extent and character of the fund, but of its subsequent management and disposition, and they are thus enabled from time to time, if necessary, to intervene to protect it against loss from the exti’avagance, negligence, or willful default of the guardian.
Upon the removal or discharge of the guardian, howevei-, or on the anival of. the ward at full age, the guardian “ must settle, in the Register's office, a full and complete account of his management of the minor’s property under his cax*e, including all the items embraced in each partial statement.” If the minor be living he is now sui jui’is, he is liable to legal process, and may be served with notice. His disregard of sxxclx notice and process is at his own peril; if he be dead, the law will raise an administration, which will protect the rights of his estate. The whole account of the maxxagement of. his estate is thei’efore thrown open to investigation, from first to last, the account is necessax-ily full and final, the voxxchex’s must be submitted to the investigation of the register ; the account is passed, allowed, filed, and subsequently certified to the Orphans’ Court for con*19firmation and approval after due notice by publication as regulated by law, “ and the decree of the Orphans’ Court upon such final account, shall, like other decrees of the court, be conclusive upon all parties unless reversed, modified or altered on appeal.”
The mode of proceedure directed by the act of March 29th 1832, has been uniformly followed by the profession throughout the state, and the. construction herein given is but a restatement of previous rulings of this court: Dietterich v. Heft, 5 Barr 87; McCormick v. Joyce, 7 Barr 249; Yeager’s Appeal, 10 Casey 173; Foltz Appeal, 5 P. F. Smith 428.
In the case of Douglas’s Appeal, 1 Norris 169, the late Justice Shakswood, in delivering the opinion of the court, says: “A partial account of guardians, during the minority of the ward, whether filed in the Register’s office, or in the office of the clerk of the Orphans’ Court, are not for settlement and confirmation, and even if they go through the forms of a settlement, and confirmation, are not conclusive upon the ward: Yeager’s Appeal, 10 Casey 173. There was no one to represent her and take care of her interest. The court cannot he expected to do so. They have not knowledge of the necessary facts, to enable them to adjudicate. It is clear that the decision in Rhoads’s Appeal, 3 Wright 186, has no application but only to cases where the account is properly and legally presented for settlement and confirmation.”
Applying the provisions. of the statute and the rulings of this court to the case in hand, it clearly appears, that the account of Benedict Stevens, guardian of Rebecca Walls, filed in the Register’s office of Huntingdon county, on January 15th 1863, when the ward was only twelve years of age, was not, in the nature of the case, a final account. A final account could only be filed at the determination of his trust; it was not, therefore, properly for settlement and confirmation, and, although it went through those forms, the action of the court was not conclusive upon the ward. She had no one to represent her, uo one to take care of and protect her interests, and, as it was not pretended that there was any ratification by her, since arriving at majority, she has a right to insist upon the filing of a final account, 'which shall embrace a full and complete account of his management of the minor’s property under his care.
Decree of October 25th 1881, refusing to order Benedict Stevens to file an account of his guardianship of Rebecca Harmon, now Rebecca Walls, is reversed, and a procedendo awarded. It is further ordered that the costs of this appeal be paid by the appellee.